DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements filed on 
02/25/2020
09/25/2020
02/18/2021
12/21/2021
have been considered. An initialed copy of the Form 1449 is enclosed herewith.
Status of Claims
Claims 1-34 were originally filled on 12/06/2019 and claimed priority on JP2018-005151, which was filled on 01/16/2018, and on PCT/JP2019/000971, which was filed on 01/15/2019. 
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 16 state “the second visual information is the first visual information”. It is unclear what applicant is trying to say. If the first visual information is the same as the second visual information, why are they being referred to as two different visual informations? Therefore, the claim is indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-16, 18, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 Analysis- Under Step 1, Claim 1 is a machine/apparatus claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “the model being generated based on visual information and tactile information linked to the visual information, and extract, based on the model, a feature amount relating to tactile information of the object”. A human being has a brain which works as a model. Humans can associate tactile information of objects with the visual information of an object. For example, a human can touch piece of metal and determine that metallic objects are hard. A human can then touch a foam ball and determine that the foam ball is soft. The human can then extract tactile information from the visual information. 
Under Step 2A, Prong 2, the additional elements are the memories, processors, and inputting at least first visual information of an object to a model. This judicial exception is not integrated into a practical application because the processor and memory are simply used a tool to perform the abstract idea. The inputting of visual information into the model is merely data gathering. 
Under Step 2B, the additional elements are the memories, processors, and inputting at least first visual information of an object to a model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor and memory are simply used a tool to perform the abstract idea. The inputting of visual information into the model is merely data gathering.

Claim 2 Analysis- Under Step 1, Claim 2 is a machine claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “decide a position at which a gripper grasps the object, based on second visual information of the object”. A human being can look at an object, and determine where to grasp the object. For example, a human can look at square object, and decide to pick up the object from the sides. 
Under Step 2A, Prong 2, the additional element is the processor. This judicial exception is not integrated into a practical application because the processor is simply used a tool to perform the abstract idea. 
Under Step 2B, the additional element is the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is simply used a tool to perform the abstract idea.

Claim 3 Analysis- Under Step 1, Claim 3 is a machine claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “the second visual information is the first visual information”. A human being can use the first visual information to decide where to grasp the object. 
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements.
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. 

Claim 5 Analysis- Under Step 1, Claim 5 is a machine claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “decide a grasp force with which the gripper grasps the object, based on the feature amount regarding the tactile information of the object.”. A human can decide with which grasp force a gripper should grasp an object based on the tactile information. For example, a human can decide that a wet object should be grasped with more force than a dry object. 
Under Step 2A, Prong 2, the additional element is the processor. This judicial exception is not integrated into a practical application because the processor is simply used a tool to perform the abstract idea. 
Under Step 2B, the additional element is the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is simply used a tool to perform the abstract idea.

Claim 7 Analysis- Under Step 1, Claim 7 is a machine claim. 

Under Step 2A, Prong 2, the additional element is the processor. This judicial exception is not integrated into a practical application because the processor is simply used a tool to perform the abstract idea. 
Under Step 2B, the additional element is the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is simply used a tool to perform the abstract idea.

Claim 8 Analysis- Under Step 1, Claim 8 is a machine claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “wherein the state where the gripper grasps the object includes at least one of (i) information indicating whether or not the object is being grasped in a stable manner”. A human being can look at the grasped object and determine if the object is being grasped in a stable manner or slipping.  
Under Step 2A, Prong 2, the additional element is the information from the tactile sensors. This judicial exception is not integrated into a practical application because information from the tactile sensors is merely data gathering. 
Under Step 2B, the additional element is the information from the tactile sensors. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because information from the tactile sensors is merely data gathering.

Claim 9 Analysis- Under Step 1, Claim 9 is a machine claim. 
Under Step 2A, Prong 1, the claim is directed to an abstract idea of a mental process. 
Under Step 2A, Prong 2, the additional element is the visual sensors. This judicial exception is not integrated into a practical application because the visual sensors are used merely for data gathering. 
Under Step 2B, the additional element is the visual sensors. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the visual sensors are used merely for data gathering.

Claim 10 Analysis- Under Step 1, Claim 10 is a machine claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “the model is a model in which the visual information and the tactile information linked to the visual information are self-organized”. A human being can self-organize visual information and tactile information. For example, a human can determine that the more water or moisture on an object, the slipperier it will be.  
Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements.
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. 

Claim 11 Analysis- Under Step 1, Claim 11 is a machine claim. 
Under Step 2A, Prong 1, the claim is directed to an abstract idea of a mental process 

Under Step 2B, the additional element is visual information includes texture or shape information. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is merely stating what type of data is gathered.

Claim 12 Analysis- Under Step 1, Claim 12 is a machine claim. 
Under Step 2A, Prong 1, the claim is directed to an abstract idea of a mental process 
Under Step 2A, Prong 2, the additional element is tactile information of the object includes pressure information as a plane from a surface of the object. This judicial exception is not integrated into a practical application because the claim is merely stating what type of data is gathered. 
Under Step 2B, the additional element is tactile information of the object includes pressure information as a plane from a surface of the object. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is merely stating what type of data is gathered.

Claim 13 Analysis- Under Step 1, Claim 13 is a machine claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “learn a model which…outputs a feature amount regarding tactile information of the object, based on visual information and tactile information linked to the visual information”. A human being has a brain which works as a model. Humans can associate tactile information of objects with the visual information of an object. For example, a human can touch piece of metal and determine that metallic objects are hard. A human can then touch a foam ball and determine that the foam ball is soft. 
Under Step 2A, Prong 2, the additional elements are the memories, processors, and inputting at least visual information of an object to a model. This judicial exception is not integrated into a practical application because the processor and memory are simply used a tool to perform the abstract idea. The inputting of visual information into the model is merely data gathering. 
Under Step 2B, the additional elements are the memories, processors, and inputting at least first visual information of an object to a model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor and memory are simply used a tool to perform the abstract idea. The inputting of visual information into the model is merely data gathering.

Claim 14 Analysis- Under Step 1, Claim 14 is a process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “the model being generated based on visual information and tactile information linked to the visual information, and extracting, based on the model, a feature amount relating to tactile information of the object”. A human being has a brain which works as a model. Humans can associate tactile information of objects with the visual information of an object. For example, a human can touch piece of metal and determine that metallic objects are hard. A human can then touch a foam ball and determine that the foam ball is soft. The human can then output tactile information from the visual information. For example, when the human sees a metallic object, the human can extract that the object will be hard, and if the human sees a foam ball, the human can extract that the foam ball will be soft. 

Under Step 2B, the additional elements are the processors, and inputting at least first visual information of an object to a model. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is simply used a tool to perform the abstract idea. The inputting of visual information into the model is merely data gathering.

Claim 15 Analysis- Under Step 1, Claim 15 is a process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “deciding…a position at which a gripper grasps the object, based on second visual information of the object”. A human being can look at an object, and determine where to grasp the object. For example, a human can look at square object, and decide to pick up the object from the sides. 
Under Step 2A, Prong 2, the additional element is the processor. This judicial exception is not integrated into a practical application because the processor is simply used a tool to perform the abstract idea. 
Under Step 2B, the additional element is the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is simply used a tool to perform the abstract idea.

Claim 16 Analysis- Under Step 1, Claim 16 is a process claim. 

Under Step 2A, Prong 2, there are no additional elements. This judicial exception is not integrated into a practical application because there are no additional elements.
Under Step 2B, there are no additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. 

Claim 18 Analysis- Under Step 1, Claim 18 is a process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “deciding…a force with which the gripper grasps the object, based on the feature amount regarding the tactile information of the object.”. A human can decide with which grasp force a gripper should grasp an object based on the tactile information. For example, a human can decide that a wet object should be grasped with more force than a dry object. 
Under Step 2A, Prong 2, the additional element is the processor. This judicial exception is not integrated into a practical application because the processor is simply used a tool to perform the abstract idea. 
Under Step 2B, the additional element is the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is simply used a tool to perform the abstract idea.

Claim 20 Analysis- Under Step 1, Claim 20 is a process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “updating…the grasp position based on a state where the gripper grasps the object.” A 
Under Step 2A, Prong 2, the additional element is the processor. This judicial exception is not integrated into a practical application because the processor is simply used a tool to perform the abstract idea. 
Under Step 2B, the additional element is the processor. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is simply used a tool to perform the abstract idea.

Claim 21 Analysis- Under Step 1, Claim 21 is a process claim. 
Under Step 2A, Prong 1, the following limitations are an abstract idea of a mental process. The claim recites “learning…a model which…outputs a feature amount regarding tactile information of the object, based on visual information and tactile information linked to the visual information”. A human being has a brain which works as a model. Humans can associate tactile information of objects with the visual information of an object. For example, a human can touch piece of metal and determine that metallic objects are hard. A human can then touch a foam ball and determine that the foam ball is soft. The human can then output tactile information from the visual information. For example, when the human sees a metallic object, the human can output that the object will be hard, and if the human sees a foam ball, the human can output that the foam ball will be soft. 
Under Step 2A, Prong 2, the additional elements are the processors, and inputting at least visual information of an object to a model. This judicial exception is not integrated into a practical application because the processor is simply used a tool to perform the abstract idea. The inputting of visual information into the model is merely data gathering. 
Under Step 2B, the additional elements are the processors, and inputting at least first visual information of an object to a model. The claim does not include additional elements that are sufficient 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-26 and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellman et al (US 20160167228 A1) (Hereinafter referred to as Wellman)

Regarding Claim 1, Wellman discloses an apparatus for estimating tactile information (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined), comprising: 
one or more memories (See at least Wellman Paragraph 0042); and 
one or more processors (See at least Wellman Paragraph 0041) configured to: 
input at least first visual information of an object to a model (See at least Wellman Paragraphs 0071-0072 and Figure 7, the management module is interpreted as a model; See at least Wellman Paragraph 0073, the attribute detection module receives visual information to determine physical characteristics), the model being generated based on visual information and tactile information linked to the visual information (See at least Wellman Paragraph 0082, a grasping strategy is used to teach the robotic arm how to grasp a particular item, using optical and tactile sensors), and 
extract, based on the model, a feature amount relating to tactile information of the object (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined using the imaging devices or optical sensors).

	Regarding Claim 2, Wellman discloses wherein the one or more processors are further configured to: 
decide a position at which a gripper grasps the object, based on second visual information of the object (See at least Wellman Paragraph 0082, the position and orientation in which an object should be grasped is determined using the visual information of the human picking up the item).

	Regarding Claim 3, Wellman discloses the second visual information is the first visual information (See at least Wellman Paragraph 0082, the visual information of the human picking up an item is received by the grasping strategy module).

	Regarding Claim 4, Wellman discloses the one or more processors are further configured to: 
cause the gripper to grasp the object based on the decided grasp position (See at least Wellman Paragraph 0082, the robotic arm grasps the item according to the position and orientation of the human’s instruction).

Regarding Claim 5, Wellman discloses the one or more processors are further configured to: 
decide a grasp force with which the gripper grasps the object, based on the feature amount regarding the tactile information of the object (See at least Wellman Paragraph 0078, an amount of grasping force is decided; See at least Wellman Paragraph 0074, the force is based on the physical attributes of the item, which are interpreted as tactile information).

Regarding Claim 6, Wellman discloses the one or more processors are further configured to: 
cause the gripper to grasp the object based on the decided grasp force (See at least Wellman Paragraph 0078, the robotic arm operates the end effector according to the amount of force).

Regarding Claim 7, Wellman discloses the one or more processors are further configured to: 
update the grasp position based on a state where the gripper grasps the object (See at least Wellman Paragraph 0087, the grasping strategies are updated based on the success of the grasping strategy; See at least Wellman Paragraph 0082, the position and orientation in which an object should be grasped is included in the grasping strategy).

Regarding Claim 8, Wellman discloses the state where the gripper grasps the object includes at least one of (i) information indicating whether or not the object is being grasped in a stable manner (See at least Wellman Paragraph 0087, the evaluation module determines whether the item has been grasped and the grip was maintained, which is interpreted as information indicating the object being grasped in a stable manner) or (ii) information from one or more tactile sensors.

Regarding Claim 9, Wellman discloses one or more visual sensors configured to acquire the at least first visual information of the object; and the gripper (See at least Wellman Paragraph 0073, the imaging devices or optical sensors are interpreted as visual sensors, which acquire visual information of the object; See at least Wellman Paragraphs 0082 and 0087 and Figure 1, the sensor “16”, which is interpreted as a visual sensor, is used to detect how the human grips the item, and the gripping of the item by the end effector is evaluated to determine if the grasp operation was a success, which is interpreted as acquiring visual information of the gripper).

Regarding Claim 10, Wellman discloses the model is a model in which the visual information and the tactile information linked to the visual information are self-organized (See at least Wellman Paragraph 0073, determining how porous or slippery an item is, is interpreted as self-organizing the visual information).

Regarding Claim 11, Wellman discloses the at least first visual information includes at least one of texture information of the object or shape information of the object (See at least Wellman Paragraph 0073, the visual information includes shape and how porous or slippery the object is, which is interpreted as texture information).

Regarding Claim 12, Wellman discloses the tactile information of the object includes pressure information as a plane from a surface of the object (See at least Wellman Paragraph 0082, the pressure information includes the location and amount of pressure on the item, which is interpreted as a plane on the object’s surface). 

Regarding Claim 13, Wellman discloses an apparatus for learning tactile information (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined), comprising: 
one or more memories (See at least Wellman Paragraph 0042); and 
one or more processors (See at least Wellman Paragraph 0041) configured to: 
learn a model which, when at least visual information of an object is input thereto (See at least Wellman Paragraphs 0071-0072 and Figure 7, the management module is interpreted as a model; See at least Wellman Paragraph 0073, the attribute detection module receives visual , outputs a feature amount regarding tactile information of the object (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined using the imaging devices or optical sensors), based on visual information and tactile information linked to the visual information (See at least Wellman Paragraph 0082, a grasping strategy is used to teach the robotic arm how to grasp a particular item, using optical and tactile sensors).

Regarding Claim 14, Wellman discloses a method for estimating tactile information (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined), comprising: 
inputting, by one or more processors (See at least Wellman Paragraph 0041), at least first visual information of an object to a model (See at least Wellman Paragraphs 0071-0072 and Figure 7, the management module is interpreted as a model; See at least Wellman Paragraph 0073, the attribute detection module receives visual information to determine physical characteristics), the model being generated based on visual information and tactile information linked to the visual information (See at least Wellman Paragraph 0082, a grasping strategy is used to teach the robotic arm how to grasp a particular item, using optical and tactile sensors), and 
extracting, based on the model, a feature amount relating to tactile information of the object (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined using the imaging devices or optical sensors).

Regarding Claim 15, Wellman discloses deciding, by the one or more processors, a position at which a gripper grasps the object, based on second visual information of the object (See at least .

	Regarding Claim 16, Wellman discloses the second visual information is the first visual information (See at least Wellman Paragraph 0082, the visual information of the human picking up an item is received by the grasping strategy module).

	Regarding Claim 17, Wellman discloses causing, by the one or more processors, the gripper to grasp the object based on the decided grasp position (See at least Wellman Paragraph 0082, the robotic arm grasps the item according to the position and orientation of the human’s instruction).

Regarding Claim 18, Wellman discloses deciding, by the one or more processors, a force with which the gripper grasps the object, based on the feature amount regarding the tactile information of the object (See at least Wellman Paragraph 0078, an amount of grasping force is decided; See at least Wellman Paragraph 0074, the force is based on the physical attributes of the item, which are interpreted as tactile information).

Regarding Claim 19, Wellman discloses causing, by the one or more processors, the gripper to grasp the object based on the decided grasp force (See at least Wellman Paragraph 0078, the robotic arm operates the end effector according to the amount of force).

Regarding Claim 20, Wellman discloses updating, by the one or more processors, the grasp position based on a state where the gripper grasps the object (See at least Wellman Paragraph 0087, the grasping strategies are updated based on the success of the grasping strategy; See at least Wellman .

Regarding Claim 21, Wellman discloses a method for learning tactile information (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined), comprising: 
learning, by one or more processors (See at least Wellman Paragraph 0041), a model which, when at least visual information of an object is input thereto (See at least Wellman Paragraphs 0071-0072 and Figure 7, the management module is interpreted as a model; See at least Wellman Paragraph 0073, the attribute detection module receives visual information), outputs a feature amount regarding tactile information of the object (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined using the imaging devices or optical sensors), based on visual information and tactile information linked to the visual information (See at least Wellman Paragraph 0082, a grasping strategy is used to teach the robotic arm how to grasp a particular item, using optical and tactile sensors).

Regarding Claim 22, Wellman discloses a system comprising: 
one or more memories (See at least Wellman Paragraph 0042); 
one or more visual sensors acquiring visual information of an object (See at least Wellman Paragraph 0073, the imaging devices or optical sensors are interpreted as visual sensors); 
one or more end effectors manipulating the object (See at least Wellman Paragraph 0078, an end effector is used to grasp an item); and 
one or more processors (See at least Wellman Paragraph 0041) configured to: 
input at least the visual information of the object to a model (See at least Wellman Paragraphs 0071-0072 and Figure 7, the management module is interpreted as a model; See at least Wellman Paragraph 0073, the attribute detection module receives visual information to determine physical characteristics), and extract information to control the one or more end effectors (See at least Wellman Paragraph 0082, the position and orientation in which an object should be grasped is determined using the visual information of the human picking up the item), and
control the one or more end effectors to manipulate the object based on the information (See at least Wellman Paragraph 0082, the robotic arm grasps the item according to the position and orientation of the human’s instruction),
wherein the information includes tactile information of the object estimated from the visual information of the object (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined using the imaging devices or optical sensors).

	Regarding Claim 23, Wellman discloses one or more tactile sensors acquiring the tactile information of the object (See at least Wellman Paragraph 0082, the glove includes tactile sensors), wherein 
the one or more processors are configured to input the visual information of the object and the tactile information of the object to the model (See at least Wellman Paragraph 0082, a grasping strategy is used to teach the robotic arm how to grasp a particular item, using optical and tactile sensors), and extract the information to control the one or more end effectors (See at least Wellman Paragraph 0082, the visual information and tactile information is used to control the robotic arm).

Regarding Claim 24, Wellman discloses the one or more processors are further configured to update procedures to manipulate the object based on a state of manipulations of the object by the one or more end effectors (See at least Wellman Paragraph 0087, the grasping strategies are updated based on the success of the grasping strategy).

Regarding Claim 25, Wellman discloses the one or more end effectors are configured to grasp the object based on the information (See at least Wellman Paragraph 0078, the robotic arm operates the end effector according to the amount of force; See at least Wellman Paragraph 0074, the force is based on the physical attributes of the item, which are interpreted as tactile information).

Regarding Claim 26, Wellman discloses the one or more processors are configured to control at least one of grasp position of the one or more end effectors (See at least Wellman Paragraph 0082, the robotic arm grasps the item according to the position and orientation of the human’s instruction, using optical and tactile sensors) or grasp force of the one or more end effectors, based on the information (See at least Wellman Paragraph 0078, the robotic arm operates the end effector according to the amount of force; See at least Wellman Paragraph 0074, the force is based on the physical attributes of the item, which are interpreted as tactile information).

Regarding Claim 30, Wellman discloses a robot (See at least Wellman Figure 1 “12”) comprising:
one or more end effectors manipulating an object (See at least Wellman Paragraph 0078, an end effector is used to grasp an item) based on tactile information estimated from visual information of the object (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined using the imaging devices or optical sensors).

Regarding Claim 31, Wellman discloses a method comprising: 
inputting, by one or more processors (See at least Wellman Paragraph 0041), at least the visual information of an object to a model (See at least Wellman Paragraphs 0071-0072 and Figure 7, the management module is interpreted as a model; See at least Wellman Paragraph 0073, the attribute detection module receives visual information to determine physical characteristics), and extract information to control one or more end effectors (See at least Wellman Paragraph 0082, the position and orientation in which an object should be grasped is determined using the visual information of the human picking up the item), the information including tactile information of the object estimated from the at least visual information of the object (See at least Wellman Paragraph 0073, the surface characteristics, which is interpreted as tactile information, is determined using the imaging devices or optical sensors).and
controlling, by the one or more processors, the one or more end effectors to manipulate the object based on the information (See at least Wellman Paragraph 0082, the robotic arm grasps the item according to the position and orientation of the human’s instruction). 

Regarding Claim 32, Wellman discloses inputting, by the one or more processors, the visual information and tactile information acquired by one or more tactile sensors to the model (See at least Wellman Paragraph 0082, a grasping strategy is used to teach the robotic arm how to grasp a particular item, using optical and tactile sensors), and extracting the information to control the end effector (See at least Wellman Paragraph 0082, the visual information and tactile information is used to control the robotic arm).

Regarding Claim 33, Wellman discloses updating, by the one or more processors, procedures to manipulate the object based on a state of manipulations of the object by the one or more end effectors .

Regarding Claim 34, Wellman discloses controlling, by the one or more processors, at least one of grasp position of the one or more end effectors (See at least Wellman Paragraph 0082, the robotic arm grasps the item according to the position and orientation of the human’s instruction, using optical and tactile sensors) or grasp force of the one or more end effectors, based on the information (See at least Wellman Paragraph 0078, the robotic arm operates the end effector according to the amount of force; See at least Wellman Paragraph 0074, the force is based on the physical attributes of the item, which are interpreted as tactile information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Moore (US 20130325181 A1) (Hereinafter referred to as Moore).

Regarding Claim 27, even though Wellman discloses tactile sensors (See at least Wellman Paragraph 0082), Wellman fails to explicitly disclose the one or more end effectors are provided with the one or more tactile sensors.
However, Moore teaches this limitation (See at least Moore Paragraph 0005). 
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Alt et al (US 20210023719 A1) (Hereinafter referred to as Alt).

Regarding Claim 28, even though Wellman discloses visual sensors (See at least Wellman Paragraph 0073), Wellman fails to explicitly disclose the one or more end effectors are provided with the one or more visual sensors.
However, Alt teaches this limitation (See at least Alt Paragraph 0084 and Figure 3). 
It would have been obvious to one of ordinary skill to modify the teachings disclosed in Wellman with Alt to have visual sensors on the end effector. Having a visual sensor on the end effector allows the visual sensor to move with the robot (See at least Alt Paragraph 0035). This would allow the visual sensor to record or capture images of the end effector even as the end effector is moving and manipulating the object. This would increase the efficiency of the system by allowing the system to always have visual information of the end effector. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wellman in view of Hallasch et al (US 20170109874 A1) (Hereinafter referred to as Hallasch).

Regarding Claim 29, Wellman fails to disclose the model is a neural networks model. 

 It would have been obvious to one of ordinary skill to modify the teachings disclosed in Wellman with Hallasch to use a neural network model. A neural network can be trained to learn material types and surface characteristics (See at least Hallasch Paragraph 0010). Using a neural network will allow the system to train and learn different material types and surface characteristics, which would increase the operability of the system by allowing the system to learn and manipulate new and unfamiliar objects. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boardman et al (US 10403037 B1) teaches identifying water on objects and verifying measurements
Horowitz et al (US 20190130560 A1) teaches characterizing different materials using machine learning 
Sagong et al (US 20180107896 A1) teaches training an apparatus to recognize different materials 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664